DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chatot (US 2009/0159301) in view of Asciolla (US 2015/0322617).
Chatot discloses a system comprising: a dryer; a temperature sensor positioned to measure the temperature inside the dryer or associated ductwork (claim 3) wherein the temperature sensor is coupled to an alarm system [0019]; and a fire suppression system positioned to suppress fires within the dryer or associated ductwork (claim 1); wherein more than one temperature sensor [0044] is coupled to the alarm system [0019]; wherein the alarm system is integrated with the dryer [0044]; wherein the alarm system comprises an audible alarm, a visible alarm, or both ([0019], audible alarm); wherein the alarm system comprises a wired or wireless data communications transmitter and/or receiver (Examiner notes that the alarm system must be either wired or wireless.  Since wireless isn’t discussed, wired is the presumed electrical connection method); wherein the alarm system is coupled to the dryer heat source (claims 3 and 12 indicate the temperature sensors are connected to the heat source and the alarm through the controller); wherein the fire suppression system is a powder fire suppression system, inert gas fire suppression system, or fluid-based fire suppression system (claim 7, powder); wherein the fire suppression system further comprises a sensor (claim 3); wherein the fire suppression system is a powder fire suppression system (claim 7).
Chatot discloses the claimed invention except for an air flow sensor positioned to measure the air flow from the dryer or through associated ductwork; wherein the air flow .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chatot in view of Asciolla as applied to claim 1 above and further in view of Klug (US 2017/0036048).
Chatot discloses the claimed invention except for the fire suppression system is passively triggered.  Klug teaches the fire suppression system is passively triggered [0009] in order to deploy fire suppressant even if the electrical system is destroyed by heat.  Chatot would benefit equally from deploying fire suppressant even if the electrical system is destroyed by heat.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Chatot with the fire suppression system is passively triggered as taught by Klug in order to deploy fire suppressant even if the electrical system is destroyed by heat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762